 



EXHIBIT 10.5

[Company Logo]

January 18, 2002

Richard Fritschi
President EU/Asia/Latin America
Sulzer Orthopedics AG
Grabenstrasse 25
CH-6341 Baar



      Re: Changes to Distributorship Agreement

Dear Richard:

This is to confirm the agreements we have arrived at for amending the
distributorship arrangements between ReGen Biologics, Inc. (“ReGen”) and Sulzer
Orthopedics AG (“Sulzer”).

Specifically, we have agreed to amend the original distributorship agreement
dated February 16, 1996 (the “Agreement”) between ReGen and Sulzer (as successor
in interest to Allo Pro AG). By virtue of this letter, the Agreement shall be
amended as follows:



1.   The following language shall be added at the end of Section 6.1.1,
regarding “Marketing Efforts”:



    “As a part of these efforts, Sulzer and ReGen shall meet on a quarterly
basis in order to discuss and evaluate Sulzer’s marketing efforts against five
specific objectives (as defined below) that the parties have agreed are to be
completed by Sulzer by December 31, 2002. The objectives (the “Objectives”) are:



  (a)   Establish seven (7) full time positions for sports medicine and CMI
Product dedicated product and sales specialists throughout the organization of
Sulzer and its authorized sub-distributors or other resellers;     (b)   Develop
a reimbursement plan for Germany and Switzerland by February 28, 2002, which
will include Sulzer’s intended specific actions to address the different local
reimbursement issues, respective allocation of resources, and planned timelines;
    (c)   Perform surgical training for the CMI Product implantation procedure
for at least sixty (60) surgeons;     (d)   Perform at least 200 follow-up sales
calls to surgeons; and

 



--------------------------------------------------------------------------------



 



  (f)   Establish a dedicated CMI Product distribution system in Germany, Spain
and Italy (i.e. establish an appropriate channel of sports medicine and CMI
Product dedicated product and sales specialists, establish well defined
reporting structures and clear responsibilities, outline priorities to include
reimbursement strategies and training programs, and set forth marketing and
sales objectives) and perform a market surveillance study in Switzerland.



    In the event that Sulzer fails to meet at least four (4) of the five (5)
Objectives by December 31, 2002, ReGen may, at its option, either: (i) convert
Sulzer’s exclusive right to distribute the CMI Product to a non-exclusive right
upon written notice to Sulzer, or (ii) terminate the Agreement, which
termination shall include ReGen paying Sulzer a termination fee equal to fifty
percent (50%) of the “net sales costs” incurred by Sulzer during the period
commencing January 1, 2002 through and including the effective date of
termination (the “Termination Fee”). For the purposes of calculating the
Termination Fee, “net sales costs” shall be the documented direct costs and an
allocation of fixed costs directly associated with the sales and marketing of
the CMI Product that are incurred by Sulzer during such period (not to include
corporate or other overhead allocations unrelated to sales or marketing of the
CMI Product), less all revenue from the sales of CMI Product received by Sulzer
during such period adjusted to exclude any portion of such revenues payable to
ReGen under this Agreement.



2.   The following language shall be added after the first sentence of Section
6.2.3, regarding “Marketing Plans and Research”:       “By February 28, 2002
Sulzer will develop, complete and deliver to ReGen a detailed marketing, sales
and distribution plan (the “Plan”) for CMI Product sales in Germany,
Switzerland, Italy and Spain. At a minimum, the Plan shall include descriptions
of: (i) Sulzer’s proposed strategy and tactics, (ii) Sulzer’s plan for obtaining
reimbursement in such countries, and (iii) how Sulzer plans to achieve the
Objectives. For a period of 20 days after receipt of the Plan, ReGen will have
the opportunity to submit its comments in regard to the Plan and Sulzer will
further revise the Plan at its sole discretion. Thereafter the Plan shall be
updated by Sulzer not less than quarterly, with subsequent opportunity for ReGen
to provide comments. The parties’ shall meet quarterly to discuss marketing
efforts and updates to the Plan.       By February 28, 2002, ReGen will develop
a plan to address issues that are key to effectively support sales of CMI
Product in Europe. These issues shall include the shelf life extension of the
CMI Product, individual packaging of the Sharpshooter handle, the submission for
publication of the 5-year follow up results from the Phase II study, and the
development of a lateral CMI Product.”   3.   The following new language
regarding “Distribution” shall be added to the Agreement as Section 6.2.4:      
“6.2.4 Distribution. By June 30, 2002 Sulzer shall complete a comprehensive

-2-



--------------------------------------------------------------------------------



 



    marketing, sales and distribution plan (the “Comprehensive Plan”) addressing
all of the countries on Schedule II, all of the countries in South America, and
Mexico. The Comprehensive Plan shall be updated by Sulzer on a quarterly basis
during the term of the Agreement. Sulzer may engage one or more sub-distributors
to assist with the distribution of the CMI Product in the Sulzer Territory,
provided, however, that Sulzer shall provide written notice to ReGen of the
intended engagement together with a summary of its key terms not less than
thirty (30) days in advance of the finalization of such engagement.
Notwithstanding any other term of this Agreement, Sulzer shall have the right to
select and appoint sub-distributors in the Sulzer Territory without the approval
of ReGen.”   4.   The following new Section 6.4 shall be added at the end of
Article 6, regarding “Minimum Sales Requirements”:       “6.4 Minimum Sales
Requirements. Notwithstanding any other provisions of the Agreement, Sulzer and
its sub-distributors [see comment under 6.2.4] shall sell, at a minimum, the
following number of CMI Products (the “Minimum Requirements”) during the time
periods specified. For purposes of determining whether Sulzer has satisfied the
Minimum Requirements, sales made by Sulzer to sub-distributors or other
resellers shall not be included. Further, all sales included in the Minimum
Requirements must be final sales, net of returns and allowances.



  (a)   During the calendar year 2002, Sulzer shall sell at least 350 CMI
Products in the Sulzer Territory. In the event that Sulzer fails to sell at
least 350 CMI Products in calendar year 2002, ReGen shall have the option to
require Sulzer to purchase, at the average price actually received by ReGen for
calendar year 2002, the number of additional CMI Products required to satisfy
the Minimum Requirement for calendar year 2002. Sulzer shall provide ReGen with
quarterly sales reports as provided in Section 5.7 and a final sales report
within sixty (60) days following the end of the calendar year. Such sales
reports shall detail the sales activity as specified in Section 5.7 and shall
include the sales returns and allowances for such period. In the event that
ReGen believes that Sulzer failed to meet the Minimum Requirement for calendar
year 2002, ReGen shall elect the option, if at all, and give written notice
thereof to Sulzer, no later than forty-five (45) days following the receipt of
Sulzer’s final sales report. ReGen’s election, if exercised, shall become
effective as of the thirtieth (30th) day following the date Sulzer receives
ReGen’s written notice of election unless Sulzer shall have commenced an
arbitration proceeding in accordance with Section 14.14 of this Agreement, in
which event the parties shall continue to perform according to the terms of the
Agreement until the dispute is resolved by binding arbitration.     (b)   During
the calendar year 2003, Sulzer shall sell at least 800 CMI Products in the
Sulzer Territory. In the event that Sulzer fails to sell at least 800 CMI
Products in calendar year 2003, ReGen may, at its option, (i) require Sulzer to
purchase, at the average price actually received by ReGen for calendar year
2003, the number of additional CMI Products required to satisfy the Minimum
Requirement for

-3-



--------------------------------------------------------------------------------



 



      calendar year 2003, or (ii) convert Sulzer’s exclusive right to distribute
the CMI Product to a non-exclusive right, or (iii) terminate the Agreement by
paying Sulzer the Termination Fee. Sulzer shall provide ReGen with quarterly
sales reports as provided in Section 5.7 and a final sales report within sixty
(60) days following the end of the calendar year. Such sales reports shall
detail the sales activity as specified in Section 5.7 and shall include the
sales returns and allowances for such period. In the event that ReGen believes
that Sulzer failed to meet the Minimum Requirement for calendar year 2003, ReGen
shall elect one of the foregoing options, if any, and give written notice
thereof to Sulzer, no later than forty-five (45) days following the receipt of
Sulzer’s final sales report. ReGen’s election, if any, shall become effective as
of the thirtieth (30th) day following the date Sulzer receives ReGen’s written
notice of election unless Sulzer shall have commenced an arbitration proceeding
in accordance with Section 14.14 of this Agreement, in which event the parties
shall continue to perform according to the terms of the Agreement until the
dispute is resolved by binding arbitration.     (c)   In subsequent calendar
years, Sulzer and ReGen shall in good faith agree upon reasonable Minimum
Requirements at least ninety (90) days in advance of the commencement of each
year. The parties agree that the Minimum Requirement for CMI Product sales in
calendar year 2004 and subsequent calendar years is intended to define a level
of sales below which Sulzer’s performance in distribution of the CMI Product is
clearly not diligent. In determining the Minimum Requirement, the parties shall
take into consideration, among other factors (i) the sales of CMI Products in
the Sulzer Territory in preceding years, (ii) the factors that influence sales
of the CMI Product in the Sulzer Territory, including, but not limited to,
reimbursement, the market’s perception of the product performance, publication
of supporting clinical data, and the parties’ expectations as to the impact of
these factors on future sales, (iii) the existence of competitive products and
the extent of Sulzer’s share of market in the Sulzer Territory, and (iv) any
other matter that may affect future sales of the CMI Product. If the parties are
not able to agree upon reasonable Minimum Requirements, such determination may
be submitted to binding arbitration pursuant to Section 14.14. In the event that
Sulzer fails to sell the Minimum Requirement of CMI Products in any subsequent
calendar year, ReGen may, at its option (i) require Sulzer to purchase, at the
average price actually received by ReGen for the year in question, the number of
additional CMI Products required to satisfy the Minimum Requirement for such
calendar year, or (ii) convert Sulzer’s exclusive right to distribute the CMI
Product to a non-exclusive right upon written notice to Sulzer, or (iii)
terminate the Agreement by paying Sulzer the Termination Fee. Sulzer shall
provide ReGen with quarterly sales reports as provided in Section 5.7 and a
final sales report within sixty (60) days following the end of the calendar
year. Such sales reports shall detail the sales activity as provided in Section
5.7 and shall include the sales returns and allowances for such period. In the
event that ReGen believes that Sulzer failed to meet the Minimum Requirement for
the preceding calendar year, ReGen shall elect one of the

-4-



--------------------------------------------------------------------------------



 



      foregoing options, if any, and give written notice thereof to Sulzer, no
later than forty-five (45) days following the receipt of Sulzer’s final sales
report. ReGen’s election, if any, shall become effective as of the thirtieth
(30th) day following the date Sulzer receives ReGen’s written notice of election
unless Sulzer shall have commenced an arbitration proceeding in accordance with
Section 14.14 of this Agreement, in which event the parties shall continue to
perform according to the terms of the Agreement until the dispute is resolved by
binding arbitration.”



5.   The last sentence of Section 14.8, regarding litigation in the Courts of
New York, shall be deleted and a new Section 14.14, regarding “Arbitration”
shall be added to the Agreement:       “14.14 Arbitration. Any dispute or
controversy arising under or in connection with the Agreement shall be settled
exclusively by arbitration conducted before a single arbitrator in accordance
with the rules of the American Arbitration Association then in effect. The
arbitrator shall not have the authority to add to, detract from, or modify any
provision hereof except that the arbitrator shall have the ability to award
special, incidental or consequential damages if so requested by either party. A
decision by the arbitrator shall be final and binding. Judgment may be entered
on the arbitrator’s award in any New York court having jurisdiction. Each party
shall bear its own counsel fees. The expenses of the arbitration shall be paid
by the non-prevailing party. The arbitration proceeding shall be held in the New
York metropolitan area.”

In addition to these amendments to the Agreement, the parties have also agreed
as follows:



A.   Subject to applicable notice, consent and participation rights of ReGen’s
shareholders, Sulzer may purchase additional equity in ReGen to maintain or
increase its ownership up to a level not to exceed 19.9% of the outstanding
shares of ReGen. Sulzer and ReGen agree to execute such other agreements and
make such amendments to the Shareholders’ Agreement and/or ReGen’s Articles of
Incorporation as may be necessary to carry out the intent and purpose of this
provision that Sulzer’s right to participate in additional equity offerings of
ReGen shall not exceed 19.9% of the outstanding shares of ReGen. However,
nothing shall prohibit Sulzer from making an offer to obtain all or
substantially all of the assets of ReGen directly to the Board of Directors of
ReGen at any time.



    This provision shall remain in effect only until such time as ReGen offers
it shares to the public, or a “change of control” of ReGen occurs. For the
purposes of this paragraph, a “change of control” means possession, directly or
indirectly, of more than 50% in voting power of the equity securities of ReGen.
This provision shall not prevent Sulzer from participating in the subscription
for a public offering.



B.   All debt owed by ReGen to Sulzer and its affiliates as of the date hereof,
with the exception of the debt owed pursuant to that certain Convertible
Subordinated Promissory Note dated April 13, 2001 given by ReGen in favor of
Sulzer Medica USA Holding Company (the “Debt”), will be restructured to provide
for repayment of all principal and

-5-



--------------------------------------------------------------------------------



 



    interest within the earlier of (i) thirty-six (36) months of FDA approval of
the CMI Product for sale in the U.S. or (ii) December 31, 2009 (the “Due Date”).
On the Due Date, ReGen may, at its option, require Sulzer to convert any unpaid
Debt to equity in ReGen provided that (a) ReGen’s shares are publicly traded,
(b) there is reasonable liquidity in the trading of ReGen’s shares, and (c) the
Debt is converted into registered shares. In such case, the conversion price
shall be seventy five percent (75%) of the fair market value per share of ReGen
at the time of conversion.



C.   Finally, the following changes shall be made for purposes of legal
consistency and clarification:



  i.   Wherever the term “Allo Pro AG” appears in the Agreement it shall be
deemed to read “Sulzer Orthopedics AG,” and wherever the term “Allo Pro” appears
in the Agreement it shall be deemed to read “Sulzer.”     ii.   All of the
agreements and amendments in this letter shall be effective as of January 18,
2002. All of the terms, conditions and provisions of the Agreement that are not
expressly amended in this letter shall remain in full force and effect.

Please confirm your agreement to the foregoing terms and conditions by executing
this letter in the space indicated below and returning and executed copy to me
via facsimile at 203-972-3585 with a copy to Brion Umidi at 410-923-6107.

            Very truly yours,

ReGen Biologics
      By:   /s/ Gerald E. Bisbee, Jr., Ph.D.         Name:   Gerald E. Bisbee,
Jr., Ph.D.        Title:   Chairman and CEO     

Agreed to and accepted:
Sulzer Orthopedics AG

            By:   /s/ Richard Fritschi     Name:   Richard Fritschi    Title:  
President 

-6-